Title: From Alexander Hamilton to Gouverneur Morris, [25 August 1802]
From: Hamilton, Alexander
To: Morris, Gouverneur



[Grange, New York, August 25, 1802]
Dear Sir

It was my intention to have come to see you this afternoon, among other things to confer about the affair of the loan. But the uncertain state of the weather & some bodily indisposition prevent me.
As to the security for the loan: I hold it to be the better opinion that no foreigner can be in any form a cestuy que trust of land—that consequently no conveyance directly for the security of the money lender will be legal. But Mr chaumont is Guarantor & He is a Citizen. A conveyance to countersecure him will be valid, which in the result will protect the money lender. This therefore is the form I propose to give the business.
As to Tillier I want your definitive.
Have the Clerk brought down and engage to pay what ballance may be due from the Company—he shall immediately deliver up the maps & field books & shall deposit with the Master the bill of Exchange & shall give every facility possible on his part to accelerate a final settlement. Surely this is the best course in the view of interest & humanity.
Mr. Church requests you to renew the inclosed, & send it to him. If you forward the renewed note by the bearer, I will take it to Town with me in the morning.
Yrs. very truly

A H
Aug 25
G Morris Esq

